Customers Bank SM 1015 Penn Avenue Wyomissing, PA 19610 Contacts: Jay Sidhu, Chairman & CEO 610-935-8693 Richard Ehst, President & COO 610-917-3263 Investor Contact: Robert Wahlman, CFO 484-610-1950 CUSTOMERS BANCORP, INC REPORTS NET INCOME Q3 2% OVER Q3 2012 YTD 2% OVER YTD 2012 Wyomissing, PA — October 23, 2013 — Customers Bancorp, Inc. (CUBI), the parent company of Customers Bank (collectively referred to as “Customers”), reported earnings of $8.3 million for the third quarter of 2013 (“Q3 2013”) compared to earnings of $6.6 million for the third quarter of 2012 (“Q3 2012”), an increase of 24.6%.The fully diluted Q3 2013 earnings per share was $0.33.For the nine months ended September 30, 2013 the company had net income of $23.7 million compared to prior year net income for the nine months ended September 30, 2012 of $16.3 million, a 45.4% increase.The financial highlights for Q3 2013 included: · Net interest income grew $1.0 million in Q3 2013 to $27.0 million compared to $26.0 million for Q2 2013 and $22.6 million compared to Q3 2012.The contraction of the mortgage banking industry during Q3 2013 resulted in our mortgage warehouse lending business decreasing $512 million in loans outstanding, the resulting loss of income offset by growth in the earning on multi-family and commercial loan portfolios and the purchase of investment securities. · The Q3 2013 provision for loan losses of $0.8 million reflects the strong and improving loan quality of Customers Bank’s loan portfolio. · During Q3 2013, Customers Bancorp, Inc. issued debt totaling $63.3 million and bearing interest at 6.375%, and contributed $40.0 million as capital to Customers Bank, its wholly owned banking subsidiary. · Total deposits grew $467.6 million in Q3 2013 to $3.2 billion with the majority of growth in non-interest bearing deposits.The Q3 growth was used primarily to pay down other borrowings. · During Q3 2013 Customers Bank opened a small business and residential mortgage loan production office in a majority/minority section of the City of Philadelphia.Customers Bank is ahead of its plan to originate $300 million in various forms of lending from that office over the next three years. · Capital ratios1 remained strong with Tier 1 Leverage of 10.66% and Total Risk-Based Capital of 13.90% at September 30, 2013. 1 Tier 1 Leverage and Total Risk-Based Capital at September 30, 2013 are estimated. Jay Sidhu, Chairman and CEO of Customers Bancorp, Inc. stated, “Customers Bank continues to execute its business plan and profitably serve its communities.We are particularly pleased that our strategies to grow our multi-family and commercial loan portfolios continue to be successfully implemented, and that grow our multi-family and commercial loan portfolios continue to be successfully implemented, which helped the Bank offset the negative effects of considerably lower balances in our mortgage warehouse portfolio during Q3.The mortgage warehouse balances decreased $512 million from June 30, 2013 to September 30, 2013 due to higher mortgage rates, but multi-family and commercial loans increased a combined $254 million during the quarter.We also significantly changed how our assets are funded during Q3 2013 as deposits increased $468 million from June 30, 2013 to $3.2 billion as of September 30, 2013.The Q3 2013 deposit increase was used to pay down non-deposit borrowings $390 million to $237 million. Deposits and capital now fund 93% of total assets.Moving into the fourth quarter of 2013 and beyond, we expect to allocate our capital and execute our strategies to increase shareholder value through organic growth.” Robert Wahlman, Executive Vice President and CFO, stated, “Our Q3 2013 earnings also reflects Customers’ focus on maintaining strong asset quality and control of our expenses.Our non-covered non-accrual loans and real estate owned (“REO”) as of September 30, 2013 totaled $14.9 million, or only 0.51% of total non-covered loans of $2.9 billion.As a result of sustained improvements in asset quality over the past several quarters, our provision for loans losses was $0.8 million in Q3 2013.Our non-interest expenses totaled $18.3 million in Q3 2013, up $1.5 million from Q2 2013 for increases in compensation costs to support growth in our targeted markets and investment in the mortgage banking business that we plan to roll out during Q4 2013.” EARNINGS SUMMARY (dollars in thousands, except per share data) Q3 Q2 Q3 Net income applicable to common shareholders $ $ $ Diluted earnings per share $ $ $ Average shares outstanding Return on average assets % % % Return on average common equity % % % Equity to Assets % % % Net interest margin % % % Book value per common share (period end) $ $ $ Period end Stock Price $ $ $ Net Income, Earnings Per Share and Book Value Q3 2013 net income of $8.3 million was consistent with Q2 2013 net income of $8.2 million, and up 24.6% from Q3 2012.Q3 2013 diluted earnings per share of $0.33 reflects the full effect of the 6.2 million common stock issuance in Q2 2013. Customers book value per share increased to $15.75 in Q3 2013 from $15.40 and $14.17 in Q2 2013 and Q3 2012, respectively, reflecting Customers strategic commitment to maintaining and growing book value per share. Page 2 of 10 Net Interest Margin The net interest margin decreased 12 basis points to 3.14% in Q3 2013 compared to Q2 2013, principally due to lower mortgage warehouse balances and lower yields received on multi-family and commercial loans, and increased costs of borrowing due to a $63.3 million debt issuance of the parent. A majority of the parent debt proceeds was contributed as capital to Customers Bank and will support greater assets and future earnings in that entity. Non-Interest Income During Q3 2013 non-interest income decreased $3.3 million to $4.9 million due to a Q2 2013 one time $2.5 million benefit from FDIC indemnification of losses on loans and a Q3 2013 reduction in mortgage warehouse transaction fees.The lower transaction fees reflect the lower loan volume experienced duringQ3 2013 compared to the prior period. Non-Interest Expense The operating expenses increased $1.5 million in Q3 2013 compared to Q2 2013.The increased expenses resulted in part from a $0.5 million increase in compensation costs largely attributable to increased headcount to support the growing commercial loan, commercial real estate, and mortgage banking businesses and related administrative support.In addition, loan workout expenses increased $0.9 million reflecting certain unreimbursed costs incurred to pursue collection and recovery of non-performing assets. Provision for Loan Losses and Asset Quality The Q3 2013 provision for loan losses was $0.8 million, compared to a Q2 2013 provision of $4.6 million. Customers’ Q3 provision for loan losses utilized the same reserving methodology as that used in previous periods.The reduction in the provision for loan losses expense in Q3 2013 compared to Q2 2013 results in part from a $2.0 million provision made in Q2 2013 for several loans for which Customers’ estimate of losses on the individual loans was increased.In addition, the potential loss factors for two portfolio segments, non-covered multi-family and non-covered commercial loans, were adjusted to reflect sustained asset-quality and market improvements which resulted in a reduction in the estimated provision for loan losses of approximately $1.4 million. Customers segments its loan portfolio into “covered” and “non-covered” loans for purposes of analyzing and managing asset quality.Covered loans are those loans that are covered by an FDIC Purchase Assumption Agreement (“FDIC Agreements”) and for which Customers is reimbursed 80% of allowable incurred losses.Covered loans totaled $81.2 million as of September 30, 2013 and $91.6 million as of June 30, 2013.Non-accrual covered loans totaled $5.8 million at September 30, 2013 and $8.0 million as of June 30, 2013.In addition, certain properties in REO are also covered by the FDIC Agreements: $7.8 million as of September 30, 2013 and $4.4 million as of June 30, 2013. Page 3 of 10 Non-covered loans are loans for which Customers has no loss coverage or support from the FDIC Agreements.Non-covered loans includes loans accounted for as held for sale as well as loans accounted for as held for investment.Non-covered loans totaled $2.9 billion as of September 30, 2013 and $3.2 billion as of June 30, 2013.Non-accrual non-covered loans totaled $14.9 million as of September 30, 2013 and $19.6 million as of June 30, 2013.As of December 31, 2012, non-accrual loans for the non-covered portfolio totaled $22.3 million, and as of December 31, 2011 non-accrual loans for the non-covered portfolio totaled $29.6 million. Customers’ asset quality has continued to improve.As of September 30, 2013 non-covered loans 30 days to 89 days delinquent totaled just $6.7 million, compared to $7.0 million at June 30, 2013. Investment in Religare Enterprises, Ltd During Q3 2013, Customers Bancorp, Inc., through its subsidiaries, invested $23.1 million in the common stock of Religare Enterprises, Ltd. (“Religare”), a financial services company domiciled in India.Customers Bancorp, Inc. has the opportunity to purchase warrants to acquire additional shares of Religare.The warrants to increase Customers Bancorp Inc.’s holdings to a targeted 4.9% would require additional funding of approximately $4 million. Customers believes Religare provides a unique opportunity to serve businesses and professionals from East Asia doing business or living in the United States, and United States businesses that want to take advantage of opportunities in South East Asia.We expect our relationship with Religare to serve as a continuing source of referrals between our two companies. Customers is optimistic this investment over the long term will help increase shareholder value, add to our earnings and better serve our customers. Institutional Background Customers Bancorp, Inc. is a bank holding company located in Wyomissing, Pennsylvania engaged in banking and related businesses through its bank subsidiary, Customers Bank.Customers Bank is a community-based, full-service bank with assets of approximately $3.9 billion. A member of the Federal Reserve System and deposits insured by the Federal Deposit Insurance Corporation ("FDIC"), Customers Bank is an equal housing lender thatprovides a range of banking services to small and medium-sized businesses, professionals, individuals and families through offices in Pennsylvania, New York, Rhode Island, Massachusetts, New Jersey, and Northern Virginia. Committed to fostering customer loyalty, Customers Bank uses a High Tech/High Touch strategy that includes use of industry-leading technology to provide customers better access to their money, as well as a continually expanding portfolio of loans to small businesses, multi-family projects, mortgage companies and consumers. Customers Bancorp, Inc. is listed on the NASDAQ exchange under the symbol CUBI.Additional information about Customers Bancorp, Inc. can be found on the company’s website, www.customersbank.com. “Safe Harbor” Statement In addition to historical information, this press release may contain “forward-looking statements” which are made in good faith by Customers Bancorp, Inc., pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the Securities Act of 1933, as amended and the Securities Exchange Act of 1934, as amended. These forward-looking statements include statements with respect to Customers Bancorp, Inc.’s strategies, goals, beliefs, expectations, estimates, intentions, capital raising efforts, financial condition and results of operations, future performance and business. Statements preceded by, followed by or that include the words “may,” “could,” “should,” “pro forma,” “looking forward,” “would,” “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” or similar expressions generally indicate a forward-looking statement. Page 4 of 10 These forward-looking statements involve risks and uncertainties that are subject to change based on various important factors (some of which, in whole or in part, are beyond Customers Bancorp, Inc.’s control). Numerous competitive, economic, regulatory, legal and technological factors, among others, could cause Customers Bancorp, Inc.’s financial performance to differ materially from the goals, plans, objectives, intentions and expectations expressed in such forward-looking statements. Customers Bancorp, Inc. cautions that the foregoing factors are not exclusive, and neither such factors nor any such forward-looking statement takes into account the impact of any future events. All forward-looking statements and information set forth herein are based on management's current beliefs and assumptions as of the date hereof and speak only as of the date they are made. For a more complete discussion of the assumptions, risks and uncertainties related to our business, you are encouraged to review Customers Bancorp, Inc.’s filings with the Securities and Exchange Commission, including its most recent annual report on Form 10-K, as well as any changes in risk factors that may be identified in its quarterly or other reports filed with the SEC. Customers Bancorp, Inc. does not undertake to update any forward looking statement whether written or oral, that may be made from time to time by Customers Bancorp, Inc. or by or on behalf of Customers Bank. Page 5 of 10 CONSOLIDATED BALANCE SHEET - UNAUDITED (Dollars in thousands) Q3 Q2 Q3 Cash and due from banks $ $ $ Interest earning deposits Cash and cash equivalents Investment securities available for sale, at fair value Loans held for sale Loans receivable not covered by Loss Sharing Agreements with the FDIC Loans receivable covered under Loss Sharing Agreements with the FDIC Less: Allowance for loan losses ) ) ) Total loans receivable, net FDIC loss sharing receivable Bank premises and equipment, net Bank-owned life insurance Other real estate owned Goodwill and other intangibles Restricted stock Accrued interest receivable and other assets Total assets $ $ $ Demand, non-interest bearing $ $ $ Interest Bearing Deposits Total deposits Federal funds purchased - - Other borrowings Subordinated debt Accrued interest payable and other liabilities Total liabilities Preferred stock - - - Common stock Additional paid in capital Retained earnings Accumulated other comprehensive (loss) income ) ) Less: cost of treasury stock ) ) ) Total shareholders' equity Total liabilities & shareholders' equity $ $ $ Page 6 of 10 CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (Dollars in thousands, except per share data) Three Months Ended Q3 Q2 Q3 Interest on loans held for sale $ $ $ Interest on loans receivable, taxable, including fees Interest on loans receivable, non-taxable, including fees 97 55 Interest on investment securities, taxable Interest on investment securities, non-taxable - - 21 Other interest income 91 Total interest income Interest on deposits Interest on federal funds purchased 20 74 5 Interest on other borrowings Interest on subordinated debt 16 17 17 Total interest expense Net interest income Provision for loan losses Net interest income after Provision for loan losses Non-interest income: Deposit fees Mortgage warehouse transactional fees Bank-owned life insurance income Accretion of FDIC loss sharing receivable - (Loss) gain on sales of loans (6
